DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the steps of the flowchart in Fig. 6 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Some detail of the steps should be included in each box of the flowchart in Fig. 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the optical signal generator" and “the optical signal receiver” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, these limitations will be interpreted as “the signal generator” and “the signal receiver”. 
Claim 18 recites in lines 1-3 the limitation “wherein determining the size of the interior volume based on the electromagnetic  feedback signal comprises determining a time or time delay at which the electromagnetic feedback signal is detected compared to a reference signal”.  Based on the wording, it is unclear whether the time or time delay is the delay between when the electromagnetic  feedback signal was detected and when a reference signal was detected/emitted; or whether the time or time delay of an electromagnetic  feedback signal may be determined, and then compared to a time or time delay of a reference signal.   Therefore, it is unclear what is the time or time delay and it is unclear what is being compared and the scope of the claim is therefore indefinite.  For purposes of examination, the limitation will be interpreted to recite “wherein determining the size of the interior volume based on the electromagnetic  feedback signal comprises determining a time or time delay at which the electromagnetic  feedback signal is detected”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent App. Pub. 2019/0054252 to Amschler.   
Regarding Claim 1, Amschler teaches a container (Fig. 6A-C, element 600) for an injectable medicament, the container comprising: an elongated body (610) having a tubular-shaped sidewall extending along a longitudinal axis and having a distal end and a proximal end, an outlet (640) at the distal end, a bung (620) arranged inside the elongated body, sealingly engaged with the sidewall and slidable along the longitudinal axis relative to the sidewall (bung 620 is disclosed as a piston which is known to sealingly engage the sidewall and be slidable along the longitudinal axis during operation), an interior volume (the area defined between bung 620 and the bottom wall 612) to receive the injectable medicament and being confined by the sidewall, by the outlet and by the bung, a measuring arrangement (650, 660, 670) arranged in or on the bung (Par. 0062 and shown in Figs. 6A-C), the measuring arrangement comprising: a signal generator (650) configured to emit an electromagnetic measurement signal (Par. 0062; a beam of light is an electromagnetic signal) into or through the interior volume, and a signal receiver (670) configured to detect an electromagnetic feedback signal indicative of an interaction of the electromagnetic measurement signal with at least one of the sidewall, the outlet or the interior volume (Par. 0063; the electromagnetic feedback signal is indicative of a reflecting interaction with the bottom wall of the interior volume and the distance in the interior volume between the bung and the bottom wall).
Regarding Claim 2, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches the device further comprising a processor connected to the signal receiver (Par. 0083 discloses that the flowchart of Fig. 10 may be performed by the embodiments of Figs. 5-9, which includes the embodiment of Fig. 6A-C; Fig. 10 discloses the data received by the signal receiver is provided to a processor). 
Regarding Claim 3, Amschler teaches all of the limitations of claim 2 as discussed above, and further teaches wherein the processor is configured to determine a size of the interior volume based on the electromagnetic feedback signal obtainable through the signal receiver (Fig. 10, step 1030; also Par. 0063).
Regarding Claim 4, Amschler teaches all of the limitations of claim 2 as discussed above, and further teaches wherein the processor is connected to the signal generator, wherein the processor is configured to trigger the emission of the electromagnetic measurement signal (Fig. 11 provides an additional method, not mutually exclusive from the method in Fig. 10, which outlines an example measurement process; Par. 0097 discloses the block 1110, which includes emitting the electromagnetic signal, is controlled by the processor 312 and therefore the processor 312 triggers the emission of the signal) and wherein the processor is configured to determine a size of the interior volume based on a comparison of the electromagnetic measurement signal with the electromagnetic feedback signal (Pars. 0073-0077 disclose a time-of-flight based measurement unit in which the electromagnetic feedback signal is compared to the measurement signal to determine the time delay for determining the interior volume; Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using and the triangulation-based measurement unit of Figs. 6A-C and a time-of-flight measurement unit in which the electromagnetic feedback signal is compared with the measurement signal). 
Regarding Claim 5, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the measuring arrangement comprises a data storage configured to store at least one of an initial size of the interior volume or the electromagnetic feedback signal (Par. 0088; the dimensions of the cartridge are determined by the device; Par. 0052 discloses data storage on the device which is configured to store instructions, code, and data stores and thus configured to store an initial size of the interior volume or the electromagnetic feedback signal). 
Regarding Claim 6, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches the device further comprising a communication interface configured to exchange data with an external electronic device (Fig. 1, a communication interface is provided, such as via communication links 120 or 125, to exchange data with external devices).
Regarding Claim 9, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the signal generator comprises a light source configured to emit an optical measurement signal (Par. 0062) towards the outlet (Fig. 6A-C; the signal is directed towards outlet 640).  
Regarding Claim 10, Amschler teaches all of the limitations of claim 9 as discussed above, and further teaches wherein the signal receiver comprises a time of flight detector or a time of flight camera configured to detect the optical measurement signal reflected from the outlet as an optical feedback signal (Par. 0073 disclose a time-of-flight based measurement unit in which the signal receiver comprises a time of flight detector; Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using and the triangulation-based measurement unit of Figs. 6A-C and a time-of-flight measurement unit in which the signal receiver comprises a time-of-flight detector). 
Regarding Claim 11, Amschler teaches all of the limitations of claim 9 as discussed above, and further teaches wherein the signal generator is configured to generate and to emit at least one light pulse into the interior volume at a first point of time, wherein the signal receiver is configured to detect at least one reflected light pulse at a second point of time, and wherein at least one of a processor the signal receiver is configured to determine a time interval between the first point of time and the second point of time (Par. 0073 discloses a time-of-flight based measurement unit where the round trip delay of the signal is measured; the emission is the first point in time and the return to the receiver is the second point in time and the delay is determined;  Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using and the triangulation-based measurement unit of Figs. 6A-C and a time-of-flight measurement unit). 
Regarding Claim 15, Amschler teaches a method of determining a size of an interior volume of a container for an injectable medicament (Fig. 10, steps 1010-1030), the container (Fig. 6A-C, element 610) comprising an elongated body having a tubular-shaped sidewall extending along a longitudinal axis and having a distal end and a proximal end, an outlet (640) at the distal end, a bung (620) arranged inside the elongated body, sealingly engaged with the sidewall and slidable along the longitudinal axis relative to the sidewall, an interior volume to receive the injectable medicament and being confined by the sidewall, by the outlet and by the bung, and a measuring arrangement (650, 660, 670) arranged in or on the bung, the method comprising: generating and emitting a measurement signal from the measuring arrangement into or through the interior volume of the container (Par. 0062), detecting an electromagnetic feedback signal being indicative of an interaction of the electromagnetic measurement signal with at least one of the sidewall, the outlet or the interior volume of the container (Par. 0063; the electromagnetic feedback signal is indicative of a reflecting interaction with the bottom wall of the interior volume and the distance in the interior volume between the bung and the bottom wall), and determining a size of the interior volume of based on the electromagnetic feedback signal (Fig. 10, steps 1020-1030; and Par. 0063). 
Regarding Claim 16, Amschler teaches all of the limitations of claim 15 as discussed above and further teaches triggering emission of the electromagnetic measurement signal (Par. 0062 discloses the light source 650 emits the electromagnetic measurement signal in the form of a light beam and therefore the light source is triggered at some point in time to emit the electromagnetic measurement signal) and determining a size of the interior volume based on a comparison of the electromagnetic measurement signal with the electromagnetic feedback signal (Pars. 0073-0077 discloses a time-of-flight based measurement unit in which the electromagnetic feedback signal is compared to the measurement signal to determine the time delay for determining the interior volume; Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using and the triangulation-based measurement unit of Figs. 6A-C and a time-of-flight measurement unit in which the electromagnetic feedback signal is compared with the measurement signal). 
Regarding Claim 17, Amschler teaches all of the limitations of claim 15 as discussed above and further teaches wherein determining the size of the interior volume based on the electromagnetic feedback signal comprises determining at least one of a magnitude or an amplitude of the electromagnetic feedback signal (Par. 0063; discloses the operation of the signal receiver, wherein a location of the light spot on the PSD is used to determine the interior volume/change in interior volume, receiver determining the location of the light spot meets the limitations of determining a magnitude or an amplitude of the feedback signal because the pixels of the PSD will each determine an amplitude of the feedback signal where the highest amplitude indicates the location of the light spot). 
Regarding Claim 18, Amschler teaches all of the limitations of claim 15 as discussed above, and further teaches wherein determining the size of the interior volume based on the electromagnetic feedback signal comprises determining a time or time delay at which the electromagnetic feedback signal is detected (Pars. 0073; time-of-flight is used to measurement the time for an electromagnetic wave signal to travel from a source and return to a receiver; determination of the time-of-flight of the signal is the time delay from when the measurement signal being emitted to the electromagnetic feedback signal being detected; Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using a triangulation-based measurement unit and a time-of-flight measurement unit). 
Regarding Claim 19, Amschler teaches all of the limitations of claim 15 as discussed above, and further teaches wherein determining the size of the interior volume based on the electromagnetic feedback signal comprises determining a phase shift between the electromagnetic feedback signal and a reference signal (Par. 0073; a phase shift between the electromagnetic feedback signal and the emitted signal is used to determine the interior volume; Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using a triangulation based measurement unit and a time-of-flight measurement unit in which the phase shift is used to determine interior volume). 
Regarding Claim 20, Amschler teaches all of the limitations of claim 15 as discussed above, and further teaches wherein determining the size of the interior volume based on the electromagnetic feedback signal comprises monitoring and processing a temporal variation of the electromagnetic feedback signal or of a series of electromagnetic feedback signal  (Par. 0061).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amschler as applied to claim 1 above, and further in view of US Patent App. Pub. 2017/0312455 to Mirov. 
Regarding Claim 7, Amschler teaches all of the limitations of claim 1 as discussed above, but is silent regarding further comprising an antenna configured to withdraw electric energy from a surrounding electromagnetic field. 
Mirov teaches an analogous device directed to a container (Fig. 1) for injectable medicament comprising a measuring arrangement (Fig. 3, the electrical elements contained within support element 35 form a measuring arrangement) arranged in or on a bung (22) comprising a signal generator (24; Par. 0026) and a signal receiver (24; Par. 0026), and Mirov further teaches the container comprising an antenna (Fig. 3, element 28; Par. 0072; element 28 may be wireless rechargeable via RF or other energy sources and therefore comprises an antenna to receive the RF or other energy source) configured to withdraw electric energy from a surrounding electromagnetic field (Par. 0072; wireless recharging is interpreted to meet the limitations of withdrawing electric energy from a surrounding EM field since inductive coupling and RF links are both forms of EM fields). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Amschler to include an antenna configured to withdraw electric energy from a surrounding electromagnetic field, as taught by Mirov, in order to provide a rechargeable power source for the device (Mirov, Par. 0072). 
Regarding Claim 8, the modified device of Amschler and Mirov teaches all of the limitations of claim 7 as discussed above, but is silent regarding the measuring arrangement comprising an electric energy storage connected to the antenna. 
Mirov further teaches wherein the measuring arrangement comprises an electric energy storage connected to the antenna (Mirov, Par. 0072, element 28 may be a battery or capacitor, which both comprise electric energy storage; as discussed above, when these elements are wirelessly rechargeable, they are connected to the antenna).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device of Amschler and Mirov to comprise an electric energy storage connected to the antenna, as taught by Mirov, in order to store energy to power the device (Par. 0072). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amschler as applied to claim 9 above, and further in view of EP 17194723.3 to Bengtsson. 
Regarding Claim 12, the device of Amschler teaches all of the limitations of claim 9 as discussed above, but does not expressly disclose wherein at least one of the signal generator or the signal receiver is arranged in a recessed portion of a distal face of the bung (Amschler appears to teaches the signal generator 650 and signal receiver 670 in a recessed portion in Figs. 6A-C, but Amschler is silent regarding the details of the positioning of the elements). 
Bengtsson teaches an analogous invention directed to a container for injectable medicament (Fig. 8) comprising a bung (250) with a measuring arrangement (209) therein comprising a signal generator (Fig. 7, 290a) and a signal receiver (290b), and further teaches wherein the signal generator and signal receiver are each in a recessed portion of a distal face (Fig. 8 shows the whole arrangement 290 in a recessed portion of a distal face of element 280, which comprises the bung; Page 13 lines 17-22 also discloses the sensing arrangement is arranged in the socket of the piston member, which is the recessed portion of a distal face of the bung as shown in Fig. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Amschler such that the signal generator or the signal receiver is arranged in a recessed portion of a distal face of the bung, as taught by Bengtsson, in order to enable the measurement arrangement to transmit light in a distal direction and to receiver reflected light (Page 13 lines 17-22). 
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amschler as applied to claim 1 above, and further in view of U.S. Patent No. 4,355,899 to Nussmeier. 
Regarding Claim 13, Amschler teaches all of the limitations of claim 10 as discussed above, and further teaches wherein the measuring arrangement comprises an optical interferometer configured to determine a distance between the outlet and the bung (Par. 0081, Amschler discloses interferometer-based techniques may be used to determine the length of the transmission path which is the distance between the outlet and the bung).  However, Amschler is silent regarding an interferometer determining the distance between the outlet and the bung based on an optical phase shift between the optical feedback signal and an optical reference signal. 
Nussmeier teaches an analogous invention directed to an interferometer distance measuring method (Col. 3, lines 4-44), wherein the method comprises an optical interferometer (Fig. 1, element 10) which is capable to determine a distance (Lx or L) based on an optical phase shift between an optical feedback signal (20) and an optical reference signal (18) (Col. 3, lines 21-25).
Although Amschler is silent regarding the details of the interferometer-based technique of determining the distance between the outlet and the bung, the method of using an interferometer to detect an optical phase shift between the optical feedback signal and an optical reference signal is well known in the art, as evidenced by Nussmeier.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Amschler, in the embodiment using interferometer-based measurement techniques, to be configured to determine the distance between the outlet and the bung based on an optical phase shift between the optical feedback signal and an optical reference signal, as taught by Nussmeier, in order to determine the distance (Col. 2, lines 12-28).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Amschler and Nussmeier as applied to claim 13 above, and further in view of U.S. Patent No. 4,380,394 to Stowe. 
Regarding Claim 14, the modified device of Amschler and Nussmeier teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the optical interferometer comprises an optical fiber forming a reference path for the optical reference signal. 
Stowe teaches an analogous invention directed to an optical interferometer (Fig. 1) which comprises an optical fiber (18) forming a reference path (Col. 2, lines 42-46) for the optical reference signal.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the optical interferometer to comprise an optical fiber forming a reference path, as taught by Stowe, in order to eliminate variations in the signal due to the environment (Col. 1, lines 62-65). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783 
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783